        Case 4:19-cv-01843-KAW Document 28 Filed 09/30/19 Page 1 of 3




 1 KATIE TOWNSEND (SBN 254321)
   ktownsend@rcfp.org
 2 THE REPORTERS COMMITTEE FOR
   FREEDOM OF THE PRESS
 3
   1156 15th Street NW, Suite 1020
 4 Washington, D.C. 20005
   Telephone:    202.795.9300
 5 Facsimile:    202.795.9310
   Email:        ktownsend@rcfp.org
 6
   Counsel for Amicus Curiae
 7
   THE REPORTERS COMMITTEE FOR
 8 FREEDOM OF THE PRESS

 9
                            UNITED STATES DISTRICT COURT
10
                         NORTHERN DISTRICT OF CALIFORNIA
11
                                   OAKLAND DIVISION
12
13 THE CENTER FOR INVESTIGATIVE
   REPORTING and WILL EVANS,
14                                            Case No. 4:19-CV-01843-KAW
            Plaintiffs,
15                                            MOTION OF THE REPORTERS
          v.                                  COMMITTEE FOR FREEDOM OF THE
16                                            PRESS TO FILE AMICUS CURIAE BRIEF
17 UNITED STATES DEPARTMENT OF                IN SUPPORT OF PLAINTIFFS’
   LABOR,                                     OPPOSITION TO DEFENDANT’S
18                                            MOTION FOR SUMMARY JUDGMENT
             Defendant.
19                                            Date: Sept. 30, 2019
                                              Judge: Hon. Kandis A. Westmore
20
21
22
23
24
25
26
27
28 MOTION OF REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS TO FILE AMICUS CURIAE BRIEF IN
       SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                   CASE NO. 4:19-CV-01843-KAW
          Case 4:19-cv-01843-KAW Document 28 Filed 09/30/19 Page 2 of 3




 1          Proposed amicus curiae the Reporters Committee for Freedom of the Press (“Reporters

 2 Committee”) hereby moves the Court for leave to submit the attached amicus curiae brief in support
 3 of Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment. The Reporters Committee
 4 for Freedom of the Press is an unincorporated nonprofit association. The Reporters Committee was
 5 founded by leading journalists and media lawyers in 1970 when the nation’s news media faced an

 6 unprecedented wave of government subpoenas forcing reporters to name confidential sources.
 7 Today, its attorneys provide pro bono legal representation, amicus curiae support, and other legal
 8 resources to protect First Amendment freedoms and the newsgathering rights of journalists.

 9          The Reporters Committee informed all parties in this matter of its intent to submit an amicus
10 brief and sought their position on this Motion. Both parties have consented to the filing of the
11 attached amicus curiae brief.
12          Federal district courts have inherent authority to consider submissions from amicus curiae in
13 connection with proceedings pending before them. Indeed, “[d]istrict courts frequently welcome
14 amicus briefs from non-parties concerning legal issues that have potential ramifications beyond the
15 parties directly involved or if the amicus has unique information or perspective that can help the
16 court beyond the help that the lawyers for the parties are able to provide.” NGV Gaming, Ltd. v.
17 Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quotation and citation
18 omitted).
19          Members of the news media frequently rely on the Freedom of Information Act (“FOIA” or
20 the “Act”), 5 U.S.C. § 552, to gather information and inform the public about government activities.
21 FOIA is an important tool frequently used by the press in carrying out its role “as a powerful
22 antidote to any abuses of power by government officials and as a constitutionally chosen means for
23 keeping officials elected by the people responsible to all the people whom they were selected to
24 serve.” Mills v. Alabama, 384 U.S. 214, 219 (1966). As the Supreme Court has recognized, the Act
25 is a “structural necessity in a real democracy.” Nat’l Archives & Records Admin. v. Favish, 541
26 U.S. 157, 172 (2004). The Reporters Committee, accordingly, has a strong interest in this matter.
27
28                                               1
     MOTION OF REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS TO FILE AMICUS CURIAE BRIEF IN
        SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                    CASE NO. 4:19-CV-01843-KAW
          Case 4:19-cv-01843-KAW Document 28 Filed 09/30/19 Page 3 of 3




 1          The Reporters Committee requests leave to submit the attached amicus curiae brief to

 2 provide additional information and context to the Court as it applies FOIA’s new foreseeable harm
 3 standard, especially within the context of FOIA Exemption 4, 5 U.S.C. § 552(b)(4). The Act’s
 4 recently added foreseeable harm provision imposes new and distinct requirements on agencies
 5 whenever they seek to withhold information from the public. In the context of discretionary

 6 exemptions like Exemption 4, the provision requires agencies to show that disclosure of requested
 7 information will harm an interest protected by an exemption. This case presents one of the first
 8 instances that a federal district court will interpret and apply the foreseeable harm standard in the

 9 Exemption 4 context since the Supreme Court’s decision in Food Media Institute v. Argus Leader
10 Media, 139 S. Ct. 2356 (2019).1 While that case redefined what information is covered by
11 Exemption 4, it did not (and could not have) addressed FOIA’s new requirements for agency
12 withholdings, as they did not apply to the FOIA request at issue in that case. Accordingly, the
13 Reporters Committee believes it is especially important for the Court to have additional information
14 regarding the legislative history, function, and application of the new foreseeable harm standard.
15          For the foregoing reasons, proposed amicus Reporters Committee respectfully requests leave
16 to file the attached brief.
17
     Dated: September 30, 2019                                    Respectfully submitted,
18
19                                                                /s/ Katie Townsend
20                                                                Katie Townsend
                                                                  THE REPORTERS COMMITTEE
21                                                                FOR FREEDOM OF THE PRESS
                                                                  1156 15th St. NW, Suite 1020
22                                                                Washington, D.C. 20005
                                                                  Phone: 202.795.9300
23                                                                Fax: 202.795.9310
                                                                  Email: ktownsend@rcfp.org
24
25
     1
26         The Reporters Committee recently filed an amicus curiae brief in another case pending in
   this district that may also implicate the government’s burden under the foreseeable harm standard
27 and Exemption 4. See Motion to File Amicus Curiae Brief, Am. Small Bus. League v. Dep’t of
   Defense, No. 3:18-CV-01979-WHA (N.D. Cal. August 30, 2019), ECF No. 116 (motion granted at
28 ECF No. 124).                                     2
     MOTION OF REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS TO FILE AMICUS CURIAE BRIEF IN
        SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                    CASE NO. 4:19-CV-01843-KAW
